       Case 14-21572                Doc 32        Filed 05/03/19 Entered 05/03/19 23:34:33                            Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Dorothea L Holland                                             Social Security number or ITIN   xxx−xx−4267

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 14−21572




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Dorothea L Holland

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               May 1, 2019                                                  For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 14-21572       Doc 32    Filed 05/03/19 Entered 05/03/19 23:34:33                Desc Imaged
                                 Certificate of Notice Page 2 of 3




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
          Case 14-21572            Doc 32       Filed 05/03/19 Entered 05/03/19 23:34:33                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 14-21572-JSB
Dorothea L Holland                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: bchavez                      Page 1 of 1                          Date Rcvd: May 01, 2019
                                      Form ID: 3180W                     Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db             +Dorothea L Holland,   1768 Linden Park Ln,   Aurora, IL 60504-5504
22431242        American InfoSource LP as agent for,   DIRECTV, LLC,    PO Box 51178,
                 Los Angeles, CA 90051-5478
22031080       +Comcast,   C/O Stellar Recovery INC,   4500 Salisbury Rd Ste 10,    Jacksonville,FL 32216-0959
22031075        U S DEPT OF ED/GSL/ATL,   Attn: Bankruptcy Dept.,    Po Box 4222,   Iowa City,IA 52244
22048462       +U.S. Bank National Association, as Trustee for Wel,    3476 Stateview Blvd,
                 Fort Mill, SC 29715-7203

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
22031077        EDI: ECMC.COM May 02 2019 06:13:00      BANK OF America NA,     C/O ECMC,    1 Imation Pl,
                 Oakdale,MN 55128
22031082       +EDI: CAPONEAUTO.COM May 02 2019 06:13:00      Capital ONE AUTO Finan,     Attn: Bankruptcy Dept.,
                 3901 Dallas Pkwy,    Plano,TX 75093-7864
22046665       +EDI: AISACG.COM May 02 2019 06:13:00      Capital One Auto Finance,
                 c/o AIS Portfolio Services, LP,    f/k/a AIS Data Services,    d/b/a/ Ascension Capital Group,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
22031079       +E-mail/Text: bankruptcydepartment@tsico.com May 02 2019 03:03:54       Directv,    C/O NCO FIN/09,
                 507 Prudential Rd,    Horsham,PA 19044-2308
22031081        EDI: WFFC.COM May 02 2019 06:13:00      Wells Fargo HM Mortgag,    Attn: Bankruptcy Dept.,
                 8480 Stagecoach Cir,    Frederick,MD 21701
                                                                                               TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
22031078*     ++++BANK OF AMERICA NA,   C/O ECMC,   1 HIGHPOINT DR,   OAKDALE MN 55128-7575
                 (address filed with court: BANK OF America NA,     C/O ECMC,   1 Imation Pl,   Oakdale,MN 55128)
22031076*         U S DEPT OF ED/GSL/ATL,   Attn: Bankruptcy Dept.,   Po Box 4222,   Iowa City,IA 52244
22031083       ##+Hometown Homeowners Association,   C/O Foster Premier,   PO Box 66416,   Chicago,IL 60666-0359
                                                                                              TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
              Christopher J Stasko   on behalf of Creditor    U.S. Bank National Association, as Trustee for
               Structured Asset Securities Corporation Mortgage Loan Trust 2006-RF3 ND-Four@il.cslegal.com
              Glenn B Stearns   mcguckin_m@lisle13.com
              Joel P Fonferko   on behalf of Creditor   U.S. Bank National Association, as Trustee for
               Structured Asset Securities Corporation Mortgage Loan Trust 2006-RF3 ND-One@il.cslegal.com
              Kristin T Schindler   on behalf of Debtor 1 Dorothea L Holland ndil@geracilaw.com
              Matthew D Robinson    on behalf of Creditor   Hometown of Waterford Homeowners Association
               matt@mdrlawoffice.com, robinsonmr80198@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 6
